HAWKINS, Presiding Judge.
Conviction is for unlawfully practicing medicine, punishment assessed at a fine of $50.00.
The prosecution was by complaint and information. The complaint recites that the party making it has good reason to believe that appellant committed the offense charged, but there is omitted from said complaint the further averment that complainant “does believe” appellant committed said offense. The latter averment is a statutory requisite. See Subdivision 2, Art. 222 C. C. P.; Smith v. State, 103 Tex. Cr. R. 228, 280 S. W. 581 and cases therein cited. Also, see authorities in Note 11 under Art. 222 in Vernon’s Ann. Texas C. C. P., Vol. 1, and in Branch’s Ann. Tex. P. C., Sec. 478, page 248.
The judgment is reversed and the prosecution ordered dismissed.